OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by this court on April 3, 1968. The petition charges that respondent, who was retained to represent the beneficiaries of an estate, failed to pursue a claim on their behalf and failed to remit the proceeds of checks totaling $10,950 issued to individual beneficiaries and himself as attorney, except for $1,800. Respondent is also charged with failure to cooperate with the Grievance Committee.
Respondent’s failure to appear, answer or otherwise move against the petition constitutes an admission of the charges (Matter of Hunt, 40 AD2d 9; Matter of Krieger, 38 AD2d 238). Accordingly, respondent is guilty of violating DR 1-102(A)(4), DR 6-101(A)(3), DR 9-102(A) and DR 9-102(B) of the Code of Professional Responsibility, and of failure to cooperate with the Grievance Committee and should be suspended until further order of the court.
*700Hancock, Jr., J. P., Boomer, O’Donnell, Moule and Schnepp, JJ., concur.
Order of suspension entered.